Citation Nr: 1435975	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee patellarfemoral syndrome (right knee disability).

2.  Entitlement to an initial compensable rating for left knee patellar femoral syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from August 2007 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Muskogee, Oklahoma, Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 statement, the Veteran's representative asserted that the record was inadequate for evaluating the Veteran's right and left knee disabilities given worsening of the disabilities and the length of time since the most recent May 2012 VA examination.  On remand, the Veteran must be provided a contemporaneous VA examination to assess the current nature and severity of her right and left knee disabilities.  

Relevant VA treatment records dated since May 2012 are not of record.  Efforts to obtain these records must be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back, dated since May 2012.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner shall perform appropriate range of motion examinations, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  

3.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



